United States Court of Appeals
                     For the First Circuit
No. 04-9009
                   IN RE ROBERT LOUIS MARRAMA,

                             Debtor


                      ROBERT LOUIS MARRAMA,

                           Appellant,

                               v.

                CITIZENS BANK OF MASSACHUSETTS AND
              MARK G. DEGIACOMO, CHAPTER 7 TRUSTEE,

                           Appellees.




                          ERRATA SHEET


     The opinion of this court issued October 31, 2005, should be
amended as follows:

     On page 15, line 8, change "chapter 13" to "chapter 7"